022DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/25/2022 have been fully considered but are not persuasive.  Examiner has applied second reference Wang to show the markers fixed on the customized tracker, item a.  Wang Fig 1, item b is “ExacTrac IR markers” shown fixed to the custom tracker.   Applicant has noted this in page 13, but there is no discussion as to why this is not corresponding to the claimed limitations.  Hence, as of current record the combination of references still teaches the limitations of the claims.     

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “recognizing unit”  in claims 1-2, 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 19, 21 rejected under 35 U.S.C. 103 as being unpatentable over Cosman [US 6259943 B1] in view of Wang [“Improved setup and positioning accuracy using a three-point customized cushion/mask/bite-block immobilization system for stereotactic reirradiation of head and neck cancer”, Journal of Applied Clinical Medical Physics · May 2016], and further in view of Brandmeir [“The use of custom 3D printed stereotactic frames for laser interstitial thermal ablation: technical note” Neurosurg Focus 41 (4):E3, 2016]. 
As per claim 1, Cosman teaches an image registration system using tracker (Cosman Figs 1-5), comprising:
an imager configured to obtain a scanning image of a user (Cosman Fig 9 item 901);
a tracker including a plurality of tracking markers for defining relative positions of body parts (Cosman Fig 1, Fiducial points 8, 9, 10, Col 3 lines 46-55 “identifiable physical or fiducial means relative to the patient's physical anatomy…by knowing the images of the fiducial marks in the image scan data from the image scan, they then enable indexing of the physical patient's anatomy space”);
a recognizing device configured to recognize positions of the plurality of tracking markers (Cosman Fig 9 item 903 “spatial coordinates of these fiducial points 8, 9, and 10 can be determined, measured, and stored in a computer means”); and
an image registration device configured to register the scanning image of the user, based on the recognized positions of the plurality of tracking markers (Cosman Fig 4 item 406 Col 5 lines 58-62 “Data map 2, illustrated by element 406, corresponds or includes the registration, mapping, and/or transformation between the fiducial points on the body, such as 8, 9, and 10 on the body in FIG. 1…”.  Registration mapping and transformation require that it be based on recognized positions), 
and wherein the image registration device matches coordinates of the positions of the body parts defined by the tracking markers and coordinates of the scanning image of the user to perform registration (Cosman Fig 4, transformation or mapping between the CT scan coordinate space (i.e. scanning image), to the coordinate space of the stereotactic coordinate system (i.e. fiducial /tracking markers)).
Cosman does not expressly teach a subject-specific tracker, the tracker fabricated based on anatomical data of the user, wherein the tracker is customized to match a body contour of the user, and wherein the tracker is customized using a 3D (3-dimensional) printing method, 
Wang, in an analogous field of image guided stereotactic medical procedure, teaches a subject-specific tracker (Wang Fig 1, customized system with tracking markers b), the tracker fabricated based on anatomical data of the user (Wang Fig 1, “custom bite-block conformed to patient’s upper teeth…custom Klarity AccuCushion shaped to vertex and sides of the head, along the neck to shoulders…mask individualized to patient” these imply that the customized cushion/mask/bite-block has been fabricated based on anatomical data of the user), 
wherein the tracker is customized to match a body contour of the user (Wang Fig 1 “conformed to patient’s upper teeth…shaped to vertex and sides of the head, along the neck to shoulders”), and 
wherein the plurality of tracking markers are fixed to the customized tracker (Wang Fig 1 IR trackers affixed to the custom block).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the tracking fixture on Cosman by integrating customizable device as in Wang.  The motivation would be to greatly restrict patient motion and reduce both translational and rotational positioning errors (Wang conclusion).
Cosman in view of Wang does not expressly teach wherein the tracker is customized using a 3D (3-dimensional) printing method. 
Brandmeir teaches use of 3D printing in stereoostatic imaging (Brandmeir pages 2-3 “lesion had been planned, a 3D customized frame was rendered and shown with the patient imaging…delivered with the 3D printed frame”).  Hence, before the effective filing date of the claimed invention it would have bene obvious to a person of ordinary skill in the art to manufacture a component using known technology.  3D printing offers advantages such as on-demand manufacturing, fast production, and cost effectiveness.
As per claim 2, Cosman in view of Wang and Brandmeir further teaches wherein the photographing unit is a computer tomography (CT) device or a magnetic resonance imaging (MRI) device (Cosman Fig 9 item 301).
As per claims 10-11, have limitations similar to claims 1-2 and are rejected for same reasons.
As per claims 19-21, Cosman in view of Wang and Brandmeir further teaches wherein the tracker is made in a mask form (Wang title, page 181 section materials and methods thermoplastic mask immobilization).

Claims 8, 17 rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Wang and Brandmeir as applied to claims 1, 10 above, and further in view of Kheradpir [US 20160324583 A1].
As per claims 8, 17, Cosman in view of Wang and Brandmeir teaches claims 1, 10 as discussed above.  Cosman in view of Wang and Brandmeir does not expressly teach wherein the plurality of tracking markers are printed in a predetermined pattern design.
Kheradpir, in an analogous field, teaches wherein the plurality of tracking markers are printed in a predetermined pattern design (Kheradpir ¶0072 “the tracking markers 608 may be … a graphical pattern printed on a three dimensional (3D) structure”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the tracking fixture of Cosman in view of Wang and Brandmeir by integrating graphical patterns printed on the customizable device as in Kheradpir.  Such a system allows for tracking 6DOF.  This would be simple substitution of tracking systems in Wang with that in Kheradpir to provide same predicable result of motion tracking.

Claims 20, 22, rejected under 35 U.S.C. 103 as being unpatentable over Cosman in view of Wang and Brandmeir as applied to claims 1, 10 above, and further in view of Tong [US 20160174631 A1].
As per claims 20, 22, Cosman in view of Wang and Brandmeir teaches claims 1, 10 as discussed above.  Cosman in view of Wang does not expressly teach wherein the tracker is made of poly lactic acid PLA
Tong discloses use of PLA for manufacturing masks (Tong ¶0086).
Tong discloses multiples of polymer materials used for manufacturing masks.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the tracking fixture of Cosman in view of Wang and Brandmeir by using materials as in materials as in Tong.  Motivation would be to known materials that adhere to standards (e.g. as in ¶0021 of Tong) used in medical industry.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793                                                                                                                                                                                             03/25/2